 


114 HRES 858 EH: Providing for consideration of the bill (H.R. 3590) to amend the Internal Revenue Code of 1986 to repeal the increase in the income threshold used in determining the deduction for medical care.
U.S. House of Representatives
2016-09-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
114th CONGRESS 
2d Session 
H. RES. 858 
In the House of Representatives, U. S.,

September 13, 2016
 
RESOLUTION 
Providing for consideration of the bill (H.R. 3590) to amend the Internal Revenue Code of 1986 to repeal the increase in the income threshold used in determining the deduction for medical care. 
 
 
That upon adoption of this resolution it shall be in order to consider in the House the bill (H.R. 3590) to amend the Internal Revenue Code of 1986 to repeal the increase in the income threshold used in determining the deduction for medical care. All points of order against consideration of the bill are waived. The amendment in the nature of a substitute recommended by the Committee on Ways and Means now printed in the bill shall be considered as adopted. The bill, as amended, shall be considered as read. All points of order against provisions in the bill, as amended, are waived. The previous question shall be considered as ordered on the bill, as amended, and on any further amendment thereto, to final passage without intervening motion except: (1) one hour of debate equally divided and controlled by the chair and ranking minority member of the Committee on Ways and Means; and (2) one motion to recommit with or without instructions.   Karen L. Haas,Clerk. 